Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/26/22.  As directed by the amendment: claims 9-10 and 12-18 have been amended, claims 26-30 have been added, and no claims have been cancelled.  As per below, the application is in condition for allowance of claims 9-10, 12-20, and 26-30.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Satterthwaite 62,594 on 5/31/22.

The application has been amended as follows: 

In claim 13 line 1-2, the language “wherein the longitudinal channel the longitudinal channel, at the outlet” has been amended to read –wherein the longitudinal channel, at the outlet--.

In claim 15 line 2, the language “airway device having a topside” has been amended to read –airway device having a body having a topside--.

In claim 16 line 2, the language “airway device having a topside” has been amended to read –airway device having a body having a topside--.

In claim 18 line 4, the language “independently of the airway device,” has been amended to read –independently of the airway device.--.

In claim 26 line 3, the language “guide the endoscope downwardly toward the target destination when” has been amended to read –guide an endoscope downwardly toward a target destination when--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed airway device/method the prior art does not disclose, either alone or suggest in combination, an airway device including a unitary body having a topside and an opposing underside separated in a height direction, proximal and opposing distal ends separated in a longitudinal direction, a transversely oriented upper notch defined in the topside for receipt of anterior maxillary teeth within the upper notch in a working position, one or more transversely oriented lower notches defined in the underside for receipt of anterior mandibular teeth within the notch in the working position, the notches positioned relative to each other so as to position the mandible in a protracted position to encourage an unobstructed state of the patient’s airway, the unitary body further including a longitudinal channel recessed into either the underside or the topside and spanning longitudinally from the proximal end to an outlet end adjacent the distal end and the channel characterized by an open top or open bottom that spans a full longitudinal length of the channel, and wherein among the upper notch and the one or more lower notches, there is at least one split-notch composed of two half-notches residing on opposing sides of the open top or open bottom of the channel as set forth in independent claim 9 and its method of use in independent claims 10 and 12.  The prior art is also silent as to a method including providing an airway device including a body having a topside and an opposing underside separated in a height direction, proximal and opposing distal ends separated in a longitudinal direction, a transversely oriented upper notch defined in the topside for receipt of anterior maxillary teeth within the upper notch in a working position, a lower notch defined in the underside for receipt of anterior mandibular teeth, a longitudinal channel recessed into either the underside or the topside and spanning longitudinally from the proximal end to an outlet end adjacent the distal end, with the airway device received between anterior maxillary and mandibular teeth with the mandible in a protracted position , passing a distal end of an endoscope through the channel to a target destination in the patient; and while maintaining the distal end of the endoscope at the target destination, withdrawing the channel from an embraced position about the endoscope by freeing the endoscope from the channel through an open top or bottom thereof at the topside or underside of the airway device; and: wherein withdrawing the channel from the embraced position includes moving the airway into a lateral position between posterior maxillary and mandibular teeth on one side of the dental arch such that the airway device serves as a bite block to protect the endoscope from biting as set forth in independent claim 15 or wherein withdrawing the channel from the embraced position includes using a rolling motion of the airway device about a longitudinal axis to withdraw the channel from about the endoscope as set forth in independent claim 16.
The closest prior art references of record are: Flam (5,590,643), Ovassapian et al. (5,024,218), Arndt (2001/0015206), Ogilvie et al. (2011/0126840), Al-Ali (2015/0238722), and Leeflang et al. (2012/0283513).
While the above mentioned prior art references of record are related to the claimed airway device/method, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in the independent claims.  Applicant’s argument that it would not have been obvious to use a rolling motion to separate the endoscope from the airway device in Ovassapian and further that such a movement would not be possible with the airway device located in the patient due to the size of the device and the patient’s anatomy is well-taken.  Similarly it would not have been obvious to provide such motion to the Arndt reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785